t c summary opinion united_states tax_court douglas leroy and nancy helene maxfield petitioners v commissioner of internal revenue respondent docket no 8135-06s filed date douglas leroy and nancy helene maxfield pro sese michele a yates and ann m welhaf for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination sent to petitioners in date the issue for decision is whether respondent abused his discretion in sustaining a proposed levy action against petitioners background some of the facts have been stipulated and they are so found the record consists of the stipulation of facts and supplemental stipulation of facts with attached exhibits additional exhibits introduced at trial and the testimony of petitioner douglas maxfield from at least through the time the petition was filed petitioners resided in bowie maryland all references to petitioner are to douglas maxfield petitioners filed a joint federal_income_tax return in date respondent issued petitioners a notice_of_deficiency determining inter alia that petitioners were not entitled to certain claimed deductions petitioners did not petition the court in response to the notice and respondent assessed tax penalties and interest against petitioners on date petitioners did not pay all of the amount assessed for respondent issued petitioners a notice_of_intent_to_levy and notice of your right to a hearing in date petitioners timely submitted a form request for a collection_due_process_hearing petitioners’ case was assigned to a settlement officer who conducted a telephone hearing with petitioners petitioners attempted to challenge the underlying tax_liability during the hearing but the settlement officer refused to consider the issue because respondent had sent petitioners a notice_of_deficiency after the hearing respondent issued the notice_of_determination sustaining the proposed levy the notice_of_determination states in part that the proposed levy was no more intrusive than necessary and that the requirements of applicable law and administrative procedure were met petitioners filed a timely petition for review of respondent’s determination discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy may be made only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by the office of appeals and the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax including a spousal defense or collection alternative sec_6330 the taxpayer also may challenge the existence or amount of the underlying tax_liability at a hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 122_tc_1 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 122_tc_287 where the validity of the underlying tax_liability is properly at issue we review the determination de novo when the underlying liability is not properly at issue the court will review the commissioner’s determination for abuse_of_discretion 114_tc_604 114_tc_176 i whether petitioners can challenge the underlying tax_liability petitioners contend that the assessment of tax was untimely in the alternative petitioners contend that the adjustments in the notice_of_deficiency are erroneous each contention constitutes a challenge to the underlying tax_liability see 119_tc_140 butti v commissioner tcmemo_2006_66 respondent argues that petitioners cannot dispute the underlying tax_liability because they received a notice_of_deficiency see sec_6330 petitioners concede that respondent mailed a notice_of_deficiency but assert that it was never delivered to them if the commissioner properly mails a notice_of_deficiency to a taxpayer’s last_known_address a presumption arises that the notice was delivered to the taxpayer in the normal course of the mail 75_tc_318 affd without published opinion 673_f2d_1332 7th cir hovind v commissioner tcmemo_2006_143 the commissioner bears the burden of proving proper mailing of a notice_of_deficiency 94_tc_82 proper mailing may be shown by evidence of the commissioner’s mailing practices corroborated by direct testimony or documentary_evidence of mailing 89_tc_321 hovind v commissioner supra a u s postal service certified mailing list reflecting delivery of a document by the commissioner to the postal service represents direct evidence of mailing 54_tc_1535 hovind v commissioner supra respondent introduced the testimony of a settlement officer who described respondent’s mailing practices respondent also introduced a certified mailing list indicating that a notice_of_deficiency had been mailed to petitioners at their address in bowie maryland the settlement officer testified there was no indication of irregularity in the preparation or mailing of the notice_of_deficiency we find that respondent properly mailed the notice_of_deficiency to petitioners’ last_known_address a presumption of delivery therefore arises see zenco engg corp v commissioner supra we conclude however that petitioners have rebutted the presumption of delivery our conclusion is based on petitioner’s credible testimony as well as their history of the settlement officer acknowledged that respondent’s administrative file did not contain a copy of the notice that was sent to petitioners the commissioner’s failure to produce a copy of a notice_of_deficiency may indicate that no notice was mailed see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir however that is not necessarily the case where as here the commissioner introduces a copy of a certified mailing list and the corroborating testimony of an internal_revenue_service employee see webb v commissioner tcmemo_1996_449 because petitioners concede the notice was mailed we need not address this issue further aggressively asserting their rights in dealings with respondent see butti v commissioner supra petitioners have litigated in this court previously in maxfield v commissioner t c summary opinion petitioners challenged respondent’s deficiency determinations for the taxable years and this supports petitioners’ contention that they always reply to respondent’s notices and letters petitioners also have a long history of dealing with respondent according to petitioners respondent has examined at least nine of their tax returns the parties acknowledge that the examination of petitioners’ return was particularly contentious for example petitioners sent letters to the commissioner of internal revenue and the national_taxpayer_advocate complaining about the examination one letter states in part on date an internal_revenue_service agent came out to my home and conducted an audit of my tax_return i produced all my tax records and for and ½ hours we went through the audit i enjoyed it it was fun while the sarcasm in the letter is evident we have no doubt that petitioner derives a sense of satisfaction from challenging respondent petitioners ultimately asked respondent to close the examination and issue a notice_of_deficiency after respondent informed petitioners that a notice_of_deficiency had been issued for petitioners repeatedly asked respondent for a copy of the notice and proof of delivery when respondent was unable to provide such information see supra note petitioner visited the bowie maryland post office and asked a manager to conduct a search of the post office’s records for delivery information the manager found no indication that the notice_of_deficiency had been delivered petitioners’ course of conduct indicates they would have sought review of the notice_of_deficiency had they received it we therefore conclude that petitioners have rebutted the presumption of delivery see butti v commissioner supra because respondent introduced no other evidence establishing that petitioners actually received the notice we conclude that petitioners can challenge the underlying tax_liability see sec_6330 our standard of review is de novo sego v commissioner t c pincite as respondent notes petitioner introduced no evidence concerning the length of time the post office maintains records of certified mail deliveries thus respondent argues that petitioner’s failure to obtain delivery information may indicate only that the post office deleted such information from its files and not that the post office failed to deliver the notice we agree the absence of delivery information does not necessarily indicate that the notice was not delivered rather we find petitioner’s visit to the post office to be further evidence of petitioners’ aggressiveness in challenging respondent’s determinations see butti v commissioner tcmemo_2006_66 ii whether the assessment of tax was timely petitioners contend that the assessment of tax for was untimely in general the commissioner must assess tax within years after the due_date of a timely filed return sec_6501 and b the due_date of petitioners’ return was date because respondent did not assess tax until date petitioners assert that the limitations_period had expired we disagree pursuant to sec_6503 the period of limitations on assessment is suspended during the 90-day period following the mailing of a notice_of_deficiency and where the taxpayer does not petition the court in response to the notice for an additional days thereafter 64_tc_61 n a properly addressed notice_of_deficiency is sufficient to suspend the running of the assessment_period even if the taxpayer never receives the notice 82_tc_618 affd without published opinion 757_f2d_286 11th cir mcgarvie v commissioner tcmemo_1988_85 the notice_of_deficiency was properly addressed and mailed to petitioners in date within years of the due_date of in general a tax_return must be filed on or before the 15th day of april following the close of the calendar_year sec_6072 because date was a saturday petitioners’ tax_return was due on the next business_day which was date see sec_7503 their return because petitioners did not petition the court in response to the notice the assessment_period did not expire until date see sec_6503 thus the assessment of tax on date was timely as discussed above petitioners also wish to contest the adjustments made in the notice_of_deficiency respondent’s refusal to consider this issue was an abuse_of_discretion see sec_6330 the court therefore will issue an order setting this case for further trial on the issue of the underlying tax_liability to reflect the foregoing an appropriate order will be issued three years after the due_date of petitioners’ return was date see supra note although days after that date was sunday date the assessment_period was extended until the next business_day see sec_7503 see also orrock v commissioner tcmemo_1982_293 holding that sec_7503 applies to the acts of either a taxpayer or the commissioner sec_301_7503-1 proced admin regs
